DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-12, filed June 29, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueno et al (US 2016/0279693) and Sakakibara et al (US 2017/0122466).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 38, there appears to be insufficient antecedent basis for the limitation “the second die” found in line 3. It is noted that there is only antecedent basis for the second one of the dies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 20-27 and 30-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al (US 2016/0279693) in view of Sakakibara et al (US 2017/0122466).
In reference to claim 1, Ueno et al discloses a forming device which expands a metal pipe material to form a metal pipe having a pipe portion and a flange portion, the forming device comprising:
a first die (312) and a second die (311), which are paired with each other and include pipe forming surface for formation of the pipe portion and flange forming surface for the formation of the flange portion [see figures 9A-9C];
a drive unit (81) that drives at least one of the first die (312) and the second die (311) [see paragraph 0024]; and
a controller (70) that controls the drive unit (81) [see paragraph 0024].
Ueno et al discloses the invention substantially as claimed except for wherein at least one of the flange forming surfaces of the first die and second die have a protrusion portion.
However, Sakakibara et al teaches of a first die (upper 51) and a second die (lower 51) each having a flange forming surface (surfaces of 54-56), wherein the flange forming surface has a protrusion portion (55) that protrudes by an amount not to abut against the other flange forming surface when the dies are closed is formed. The protrusion portion forms a thin wall portion at which a thickness of a flange portion of a workpiece becomes partially small for the purpose of sealing off the pipe portion [see paragraph 0035; figure 8].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange forming surface of Ueno et al to include a protrusion portion, as taught by Sakakibara et al, in order to improve the distinction between the flange portion and the pipe portion during the forming process.
It is noted that the combination further discloses the controller (70) controls the drive unit such that a thin portion at which a thickness of the flange portion becomes partially small is formed at the flange portion by the protrusion portion pressing the flange portion. 
In reference to claim 20, Ueno et al discloses a forming device comprising of
a pair of dies (312, 311) comprising
	pipe forming surfaces (MC) that are configured to form a pipe portion (80a) of a metal pipe material (80) [see figure 9B], 
	flange forming surfaces (SC) that are configured to form a flange portion (80b) of the metal pipe material (80) [see figure 9B], and 
	a protrusion portion (311c), that when the dies are closed, protrudes from the flange forming surface by an amount not to abut against an additional one of the flange forming surfaces [see figure 9C];
	a drive unit (81) comprising:
		a slide (82) that is configured to move a first one (312) of the dies toward a second one (311) of the dies in a manner that causes the first one of the dies into contact with the second one of the dies [see figure 9A-9C]; and
	a controller (70) configured to:
		control, when the slide (82) moves the first one (312) of the dies toward the second one (311) of the dies, the drive unit (81) in a manner that causes the protrusion portion to come into contact with the flange portion.
	Ueno et al discloses the invention substantially as claimed except for wherein the protrusion portion forms a thin wall portion of the flange portion.
	However, Sakakibara et al teaches of a first die (51) and a second die (51) having a flange forming portion wherein the protrusion portions (55) forms a thin wall portion of the flange portion, wherein a thickness of the thin wall portion is smaller than a thickness of a portion of the flange portion extending the thin wall portion [see paragraph 0035; figure 8].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flange forming surface of Ueno et al to include the protrusion portion, as taught by Sakakibara et al, in order to improve the distinction between the flange portion and the pipe portion during the forming process and provide a better seal between the flange portion and the pipe portion in the final product.
In reference to claim 21, Ueno et al further discloses the forming device is configured to expand the metal pipe material (80) so as to form a metal pipe having the pipe portion and the flange portion [see paragraph 0028].
In reference to claim 22, Sakakibara et al further teaches the thickness of the thin wall portion is about 30% to 70% of the portion of the flange portion. Therefore, the combination discloses the controller (70) is configured to control the drive unit (81) such that the thickness of the thin wall portion is set to about 30% to 70% of the portion of the flange portion excluding the thin wall portion.
In reference to claim 23, Ueno et al further discloses the first one (312) of the dies and the second one (311) of the dies include contact portions that come into contact with each other when the dies are closed [see paragraph 0040 lines 20-25].
The combination further discloses the protrusion portion is formed inward of the contact portions in a width direction of the flange forming surface.
In reference to claim 24, Ueno et al further discloses at least one of the contact portions is a portion that defines a tip of the flange portion, as seen in figure 9B.
In reference to claim 25, Sakakibara et al further teaches of a second protrusion portion (56) being provided on the one of the flange forming surfaces such that when the dies are closed the second protrusion portion by an amount not to abut against the additional flange forming surface.
In reference to claim 26, Sakakibara et al further teaches the protrusion portion and the second protrusion portion are intermittently formed at the one of the flange forming surfaces along a longitudinal direction of the one of the flange forming surfaces [see in figure 6; it is noted that figure 9 shows the top view of the formed workpiece and that the sandwiched portions of the workpiece, that are formed by the protrusion portions extend in the longitudinal direction of the workpiece].
In reference to claim 27, Sakakibara et al further teaches the protrusion portion (55) and the second protrusion portion (56) are arranged in two rows to be separated from each other in the width direction of the one of the flange forming surfaces [see figure 6], and wherein a size of each of the protrusion portion (55) and the second protrusion portion (56) is approximately 10% or more and less than 50% of a size of  the one of the flange forming surfaces such that the flange portion is pressed locally, as seen in figure 8.
In reference to claim 30, Ueno et al further discloses a heating mechanism (50) that includes a power supply unit (51) and an electrode (17, 18) which is electrically connected to the power supply unit, the heating mechanism is configured to electrically heat the metal pipe material [see paragraph 0029].
In reference to claim 31, the heating mechanism (50) further includes a busbar (52) which electrically connects the power supply unit and the electrode to each other [see paragraph 0029].
In reference to claim 32, Ueno et al further discloses a gas supply mechanism that includes a cylinder unit (42), a cylinder rod (43), and a seal member (44); and a gas supply unit that includes a gas source (61), an accumulator (62), a first tube (63) and a second tube (67),
wherein the gas supply unit is configured to supply a gas to the gas supply mechanism, and wherein the gas supply mechanism is configured to supply the gas from the gas supply unit into the metal pipe material [see paragraph 0030].
In reference to claim 33, the cylinder rod (43) moves forward and rearward in accordance with an operation of the cylinder unit (42), and the seal member is connected to a tip of the cylinder rod on a side of a holding mechanism which holds the metal pipe material [see paragraph 0030].
In reference to claim 34, Ueno et al further discloses a tapered surface is formed at a tip of the seal member so that the tip is tapered, as seen in figure 3A.
In reference to claim 35, the gas supply unit further includes a first pressure control valve (64), a second pressure control valve (65), a switching valve (68) and a check valve (69) [see paragraph 0031].
In reference to claim 36, Ueno et al further discloses the first pressure control valve (64) supplies a gas of an operation pressure adapted to a pressing force with respect to the metal pipe material to the cylinder unit (42), the check valve (69) prevents a high-pressure gas from back-flowing in the second tube, and the second pressure control valve supplies a gas having an operation pressure for expanding the metal pipe material to a gas passage of the seal member [see paragraph 0031].
In reference to claim 37, Ueno et al further discloses a water circulation mechanism (72) that includes a water tank (73) which stores water, a water pump (74) which sends the water stored in the water tank to a cooling water passage (19), and a pipe (75) [see paragraph 0032].
In reference to claim 38, the water punch is configured to pump up and pressurize the water to send the water to the cooling water passage so as to forcibly water-cool the dies [see paragraph 0032].
Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725